Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 1 of 50




     Exhibit 7
                Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 2 of 50


Kim Penny

From:                              Christina Retts
Sent:                              Tuesday, January 29,2019 4:33 PM
To:                                Elizabeth Wang
Cc:                                lori@berkelawfirm.com; robin.burgess@sandersparks.com; sodegard@hoklaw.com;
                                   michele.logan @sandersparks.com; artie.eaves@sanderspa rks.com;
                                   gzappia@hoklaw.com;jdubin@dubinconsulting.com; Rhonda Neff; Michael Kimerer;
                                   Kathleen Wieneke; Lindsey Piasecki; Kim Penny; bcorey@dubinconsulting.com;Jon
                                   Loevy; Brian Swift
Subject:                           RE: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday



Counsel,


That was not our understanding at all from prior communications as we expressly discussed having a third party vendor
come and get documents.
To resolve this, if documents have already been produced, please identify what documents are in the room that have
alreadybeenproduced. lfthedocumentshavenotbeenproduced,pleaseidentifywhathasn'tbeenproduced. ltisnot
our obligation to undertake this review at our clients expense. lt is Plaintiff's obligation to undertake an appropriate
review, get the file in Order, and produce what is responsive to outstanding discovery and new discovery. This is what
the Judge Ordered back in October.
We want copies of everything that has not been produced. When can those copies be provided? lf Plaintiff cannot
identify what has and what has not been produced, it is our position that there is continued non-compliance with the
Court's Order.

lf Plaintiff is unwilling to identify what has not been produced and produce it, please let us know your availability for   a
meet and confer between counsel followed by a discovery dispute conference with the Court.

Tina

From: Elizabeth Wang <elizabethw@loevy.com>
Sent: Tuesday, January 29,2019 4:25 PM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: lori@berkelawfirm.com; robin.burgess@sandersparks.com; sodegard@hoklaw.com;
michele.logan@sandersparks.com; artie.eaves@sandersparks.com; gzappia@hoklaw.com;
jdubin@dubinconsulting.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; bcorey@dubinconsulting.com; Jon Loevy <Jon@loevy.com>; Brian Swift
<brians@loevy.com>
Subject: Re: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday

Counsel,

It was not Plaintiffs counsel's understanding that you would be going to Kimerer & Derrick and taking all of
the boxes (over 30) and binders (over 20), which include original documents, and taking them offsite to be
copied. Our understanding was that you wanted to inspect the room to see if there are documents that you
don't already have that you want copies of. We are not comfortable with you taking all of the boxes and
binders out of the possession of Kimerer & Derrick.



                                                               1
                     Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 3 of 50
You can come to inspect the documents and if there is anything that you don't already have that you want to
get copied or scanned, you can mark those with a tab or a sticky note and set them aside for a third-parlry
copy service to copy. (Or if it's not voluminous, Mr, Kimerer's assistant can scan or copy it and send it to you.)
But you will need to note which boxes the documents were taken from so that they can be put back the way
that they were.

-Liz

Elizabeth Wang
Loevy & Loevy
2060 Broadway I Ste.460
Boulder I CO 80302
r 720.328.5642
F 3L2.243.5902
www.loevy.com


On Tue, Jan 29,2019 at 4:04 PM Christina Retts <cretts@wienekelawgroup.com> wrote:


 Counsel,

 Our previous discussions with prior counsel involved an agreement with us to pick up and copy the boxes from the
 Milke room. We just tried to arrange the same and were advised that the boxes were going to be inspected, not
 available for pickup for scanning and copying.

    ls   it now Plaintiff's position that the boxes will not be available to be copied and scanned?



 Tina




 From: Chrístina Retts
 Sent: Tuesday, January 29,2019 3:55 PM
 To:'Elizabeth Wang' <elizabethw@loevv.com>
 €c: lori@berkelawfirm.com; robin.burgess@sandersparks.com; sodegard@hoklaw.com;
 michele.logan@sandersparks.com; artie.eaves@sandersparks.com; gzappia@hoklaw.com;
 idubin@dubinconsulting.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
 Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawsroup.com>; Kim Penny
 <kpennV@wienekelawgroup.com>; bcorev@dubinconsultine.com; Jon Loevy <Jon@loew.com>; Brian Swift
 <brians@loevv.com>
 Subject: RE: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday




 Counsel,




                                                                   2
                Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 4 of 50
Although we consider it to be Plaintiff's obligation to fully respond to discovery and determine what information is
outstanding or has not been produced, we undertaken the effort to obtain this information and provide it
below. Additionally, we note that prior responses to discovery are insufficient and refer to massive bates ranges of
documents (which do not indicate what is being withheld, if anything)-essentially data dumps that were poorly
organized. As a result, we request that Plaintiff review all prior discovery to ensure that all responsive information has
been provided. As we go through documents obtained from Ms. Bommersbach and items just disclosed, we have
located additional material outlined below that we believe is responsive to discovery and has not been
produced. Additionally, we have gone through prior correspondence that was not addressed by prior counsel and
identified what we believe to be outstanding issues.




As an initial matter, ¡n the recently produced documents, it appears that there are no letters from Ken Ray to Debra
Milke. Will you   please confirm whether such letters exist and have been withheld, or do not exist. Similarly, there are
limited letters authored by Anders Rosenquist and Kirk Fowler. Will you please confirm whether such letters exist and
have been withheld, or do not exist.




ln a letter written from Ms. Milke to Mr. Ray, Ms. Milke quotes extensively from letters written from Mr. Styers to her
and states that she kept all the letters. These letters are responsive to a number of Defendants' discovery
requests. Will you please confirm that these letters have been searched for. lf they no longer exist, please identify the
date of destruction. lf they are/were being held by a third-party, please identify the third-party as third parties are
within Ms. Milke's reasonable control for the purposes of responding to discovery and production of the same.



As it relates to the list of individuals below, the following individuals were not disclosed by Plaintiff in a disclosure
statement or discovery response. The relevant discovery responses are the City's RFP 4, 1"5; and COP lnerrogatories         1&
10.




Billy Gumm

Linda Thompson


Richard de Uriate

Susan Smith


Pete Aleshire


Dr. Leonardo Garcia-Bunuel

Paul Huebl

Gary Bowen

Frankie Aue

Katrina Bland
                                                              3
                 Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 5 of 50
Michael H. Fox

Ariane Milke

Mike Kiefer

Michael Burke

Randy Sukor


lrmy Richardson

Stephanie Thompson




As it relates to Mr. Aue, it is troubling that Mr. Aue was never disclosed in response to discovery requests as documents
that have been produced show his extensive correspondence with Ms. Milke specifically about this case. On June 27,
2018, at L:30 p.m., we specifically asked Plaintiff to supplement her discovery responses as follows: Also. Plaintiff s
responses to Request for Production Numbers 4 and 5 are deficient. Please supplement Plaintiffs
response to produce anv and all letters. etc. received from Ingo Hasselbach. Frank Aue" Chris Passelti.
Pat and Dannv Endslev and C. Pacheco. In addition to anv and all letters/correspondence. produce any
and all audio tapes exchaneed beñveen Plaintiff and all of the aforementioned individuals. If these
letters and/or tanes have been destroved or are no longer in Plaintiffs custodv and control" please
identifv the date and reason for destruction and/or identifu the custodian of these materials. Please
sullplement these responses immediatelv.



We have not received a response to this request, which was again made on tll27l20I8. Notably, the untimely
produced Janna Bommersbach Transcript also revealed new information about the extensiveness of Mr. Aue's
involvement in all aspects of Ms. Milke's life. Now, it is our understanding that even though Ms. Milke provided Mr.
Aue with numerous documents such that he intimately involved in allof her life activities, Mr. Aue takes the position
that he is outside the subpoena power and the Debra Milke website is his work product. The website is responsive to
discovery requests and was authorized by Ms. Milke, part of the PR campaign, Ms. Milke contributed content, and it
was taken down at some point. Mr. Aue's efforts with the website were only undertaken because they were
authorized by Ms. Milke. As a result, we request that Ms. Milke ask for the materials back from Mr. Aue. lf she is
unwilling to do so, or Mr. Aue will not provide documents if a request is made, please let us know as we would like to
address this with the Court.




Next, we previously set forth-in lengthy email correspondences-our position on work product privilege and waiver-
informed by the Court's inclination to find that there was no privilege that still exists as the privilege terminates at the
end of the criminal representation. Do you have access to that correspondence? We previously asked for Plaintiff to
provide any citation to case law that holds differently, but no such citation was provided. Additionally, we previously
extensively outlined all of the explicit waiver that occurred related to both work product and attorney client privilege.




                                                             4
               Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 6 of 50
ln the privilege logs previously produced by Ms. Milke, there were news articles and factual material that was
included. We raised an objection to including such articles on the privilege log as no privilege exists to underlying non-
privileged matter and those matters do not become privileged simply because they are sent to a lawyer. This includes
inmate correspondence that was piggybacked-i.e. sent as legal mail (mixed in with legal mail) even though it was
not. lsPlaintiffstilltakingthepositionthatmater¡alisprivilegedsimplybecauseitisattachedtoanattorney
correspondence? lf not, hasthat materialbeen identified as partof the Milke room boxesthatwillbe produced?




During the course of her incarceration, Ms. Milke also wrote many unsolicited letters to lawyers asking them to take
her case. We previously requested that these materials be turned over. Plaintiff took the position that "such letters
would be covered by attorney-client privilege and so not discoverable." We disagree that Ms. Milke had any attorney-
client relationship with lawyers who she sent letters to simply as a result of the fact that she sent the letters. lt is well
establishedthatreceivinganunsolicitedletterdoesnotcreateanattorneyclientrelationship.               lftheselettersexist,
they should be produced as responsive to Defendants' discovery requests.




ln the new documents produced, Ms. Milke also writes about a book that she wrote that is 300 pages. Has this been
produced?




Have there been any efforts made to determine what material still is in Germany and was not shredded by Ms. Milke?




The Bommersbach book also suggests that Ms. Milke saved all letters from Ms. Pickenpaugh, have these been
produced?




DoestheansweringmachinetapestillexistfromKenRay? lfso,isitpartoftheMilkematerialsthatarebeingmade
available?




ln Ms. Bommersbah's book, there is a reference to a rebuttal to the Saldate report that was written in purple ink by Ms
Milke. We have not located this in the materials produced by Ms. Bommersbach. Does Plaintiff st¡ll possess a copy
and, if so, is it part of the Milke materials that will be made available-it is our understanding that this effort was
undertaken for the website?




Regarding the Kenneth Ray deposition questions, Plaintiff has not provided her response to each of the proposed
questions and whether the privilege has been waived (either expressly or impliedly), as promised in the Katie McCarthy
e-mail of 1,1/26/L8. Plaintiff has still not addressed how the citations to the Joe Marino letters that we provided does
not express waive her privilege as to the areas discussed. ls Plaintiff withdrawing any objection given the agreement to
produce the Ken Ray letters?




                                                              5
               Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 7 of 50
Plaintiff needs to verify with Ms. Bommersbach whether she spoke to Kenneth Ray or where the quote regarding
Plaintiff's first meeting with him on NS8033889 come from. lf there is written material from Mr. Ray to Ms.
Bommersbach that has not been produced, we believe that it is responsive to our discovery requests. lf there is a
recording, it should be produced. Plaintiff has made certain representations about how attorney client privileged
information has been protected in this case. The numerous references in Bommerbach's book to attorney client
privileged information puts Plaintiff on notice of a duty to investigate the extent to which Janna Bommersbach was
provided attorney client privileged information by Ms. Milke before making any assertions about express waiver.




Finally, we continue to have grave concerns about Ms. Milke's ability to recall who she shared attorney client
communications with for the purposes of evaluation of third-party disclosure. The previous privilege logs did not
include any category of whether there had been third-party disclosure. lndeed, there were several instances where
things were on the privilege log that were provided to third-parties-such as the 8 Gary Stuart binders and the box of
raw data for the Saldate files (which was previously produced_. People that Ms. Milke corresponded regularly with
were left out of discovery responses. Now, information disclosed shows that these individuals were copied on
communications with Ms. Milke's legal team and she sent her attorney letters to them. This directly impacts the extent
of the waiver of privilege as it relates to Mr. Kimmerer and Ms. Voepel. We request that Mr. Kimmerer and Ms.
Voepel's email be searched to identify all email where third-parties were copied and that those emails be
produced. Ms. Bommersbach's materials include attorney client privileged letters to/from Mr. Kimmerer and Ms.
Voepel, which were also quoted in a published book. The waiver relates not only to those letters, but the subject
matter of those letters-which based upon the breadth of those letters, leaves nothing behind. Moreover, Ms. Milke
made no efforts to protect the privilege and shared letters with many different people. Please let us know what your
position is as to whether Plaintiff will continue to assert privilege as to the communications with Mr. Kimmerer and Ms.
Voepel.




Tina




From: Elizabeth Wa ng <elizabethw@loevv.com>
Sent: Wednesday, January 23,2019 4:34 PM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: lori@berkelawfirm.com; robin.burgess@sandersparks.com;sodegard@hoklaw.com;
michele.logan @sandersoarks.com; a rtie.eaves@sanderspa rks.com; gza ppia @ hoklaw.com;
idubin@dubinconsulting.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpennv@wienekelawgroup.com>; bcorev@dubinconsulting.com; Jon Loevy <Jon@loevv.com>; Brian Swift
<brians@loevv.com>
Subject: Re: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday



                                                             6
              Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 8 of 50

Dear Christina,




With respect to the list of names that you received from Jana Bommersbach, in order for us to understand or
respond to your request, could you please:

(1) identify which names are not familiar or who you believe have not appeared in the discovery, and

(2) which outstanding Requests for Production (RFP) you believe these names or individuals are responsive
to.



Thanks,

Liz




Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste.460

Boulder I CO 80302

T 720.328.5642

F 3L2.243.5902

www.loew.com




On Wed, Jan23,2019 at 2:56 PM Christina Retts <cretts@wienekelawgroup.com> wrote

 Counsel,




 Plaintiff agreed to produce all correspondence between Mr. Ray, Mr. Rosenquist, and Mr. Fowler when January 4,
 20L9 status report was submitted to the Court. Plaintiff also agreed to allow us access to the 31 boxes that remain ¡n
 the Milke room once the work product documentation has been removed (as Plaintiff is still maintaining the position
 that work product is privileged).

 It was represented that the correspondence would be easy to identify and produce within a week. And ít was our
 understanding that the Milke boxes could be made available shortly thereafter. lt has now been almost three weeks

                                                           7
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 9 of 50
and we have no materials. The proposal of   briefing-for March 8 being the deadline-was based upon Plaintiff's
representations as to when documents would be produced.




When will these materials be produced? We need them ASAP to be able to comply with the March 8 deadline. The
Court issued an Order in October relating to the organization of the file materials. Based upon that, the Defendants
see no basis for this delay.




Additionally, Ms. Bommersbach identified the following individuals as those she interviewed:




    . Debra Milke
    . Anders Rosenquist
    . Billy Gumm
    . Susan Stodola
    . LoriVoepel
    . Mike Kimerer
    . Linda Thompson
    . Richard deUriarte
    o Pat Galbraith
    . Rick Romley
    . Mark Milke
    . Susan Smith
    . Ernie Sweat
    . Kirk Fowler
    . Pete Aleshire
    . Dr. Leonado Garcia-Bunuel
    . Michele Milke
    o Patricia Bacon Prust
    . Noel Levy
    . Don and Josephine Jones
    . Paul Huebel
    . Robin Ziluck
    o GarV Bowen
    . Frankie Aue
    . Katrina Bland
    . Michael H. Fox
    . Ariane Milke
    . Mike Kiefer
    . Michael Burke
    . Randy Sukor
    o Gary Stuart
    o lrmy Richardson
    . Stephanie Thompson

                                                           I
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 10 of 50



Severalof these names have not been disclosed before and we contend are responsive to outstanding RFPs. Please
identify the last known contact for these individuals and whether they are deceased as that relates to outstanding
issues of whether journalist privilege applies to Ms. Bommersbach's materials she has held back. Please also
supplement the discovery responses as necessary. This is our second request as the first was made on tl9l20L9 and
is attached. We would also request that all outstanding items in the attached correspondence be addressed.




Next, in the materials disclosed recently in a supplemental disclosure statement as those possessed by Ms.
Bommersbach, there are at first glance multiple letters from Mr. Kimmerer and Ms. Voepel. Based upon just the brief
review (which I am certain we will find more), we will be taking the position that all attorney client privileged material
between Mr. Kimmerer and Ms. Voepel has been waived. Additionally, based upon the procedural posture, we
request that Plaintiff identify each and every person third party disclosure was made to of attorney client privileged
information. lt is, however, not sufficient for Ms. Milke to rely upon her own memory. To the extent that the lawyers
who represented Ms. Milke are aware of third-party disclosure-such as to Mr. Aue or Mr. Galbraith-we request that
those individuals specifically be identified and the scope of the disclosure identified as well.




Finally, there are multiple outstanding requests for information made before Plaintiff's new lawyers joined this
case. We would request that those be answered as well.




I am intrial now, but we will finish next week. lf there is disagreement, please let us know immediately so that we can
schedule a meet and confer and bring this to the attention of the Court.




Tina




Tina




                                                            9
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 11 of 50

From: Elizabeth Wa ng <eliza bethw@loevv.com>
Sent: Wednesday, January 9,2OL9 3:47 PM
To: Christina Retts <cretts@wienekelawgroup.com>; lori@berkelawfirm.com; robin.burgess@sandersparks.com;
sodeeard@hoklaw.com; michele.logan@sandersparks.com; artie.eaves@sandersparks.com; gzappia@hoklaw.com;
idubin(ôdubinconsulting.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpennv@wienekelawgroup.com>; bcorev@dubinconsulting.com
Cc: Jon Loevy <Jon@loevy.com>; David Owens <david@loevv.com>; Elizabeth Troyer <trover@loevv.com>; Brian Swift
<brians@loevv.com>
Subject: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday




Dear Counsel,




As you know, NSB and Vanessa Buch are withdrawing from the case. The attorneys from my f¡rm, Loevy &
Loevy (specifically, Jon Loevy, David Owens, and myself) are substituting in for them on behalf of Plaintiff
Debra Milke. I have copied Jon, David, and our paralegals Liz Troyer and Brian Swift on this email. Please
include them in future correspondence.)




We will be submitting our PHV applications soon.




Given that we have just become involved in this case, we would like to file a motion for a shoft continuance
of the status hearing currently set for Friday.



Do you have any objection      to such a motion?



If not, please let me know what dates next week (or the following week, if you have no availability next
week) you would be available to have the status hearing reset to.



Thank you.




Sincerely,

Liz



                                                            10
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 12 of 50
Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste.460

Boulder I CO 80302

T 7203285642

F 3t2.243.5902

www.loevy.com

CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and are forthe sole use of the intended recipient. Use ordistribution byan unintended recipient is
prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please do not read this
e-mail or any attached items. Please delete the e-mail and all attachments, including any copies thereol and inform
the sender that you have deleted the e-mail, all attachments and any copies thereof. Thank you. Please be advised
that the Firm does not give tax advice.




        Forwarded message
From : Christina Retts <cretts@wienekelawgroup.com>
To: Anna Benvenutti Hoffmann <anna @nsbcivilrights.com>
Cc: Katie McCarthy <katie@nsbcivilrights.com>, Lori Berke <Lori@berkelawfirm.com>, "Robin E. Burgess"
<Robin.Burgess@sandersparks.com>, Sally Odegard <sodegard@hoklaw.com>, "Michele N. Logan"
<Michele.Logan@sandersparks.com>, Amelia Green <amelia@nsbcivilrights.com>, Artie Eaves
<Artie.Eaves@sandersparks.com>, Genna Zappia <gzappia@hoklaw.com>, Jody Corbett <Jodv@berkelawfirm.com>,
Laine Roberts <Laine@berkelawfirm.com>, Joshua Dubin <idubin@dubinconsulting.com>, Rhonda Neff
<rneff@kimerer.com>, "MDK Kimerer, Michael" <MDK@kimerer.com>, Vanessa Buch <vanessabuch2@gmail.com>,
Nick Brustin <nick@nsbcivilrights.com>, Kathleen Wieneke <kwieneke@wienekelawgroup.com>, Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>, Kim Penny <kpennv@wienekelawgroup.com>, Bruce Corey
<bcorev@dubinconsulting,com>, La ngsto n Glaude <langston@nsbcivilriehts.com>
Bcc:
Date: Wed, 9 Jan 2019 17:39:46 +0000
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log

Counsel,




Given the volume of material that was produced by Ms. Bommersbach and how some of it is maintained (on backers),
we have yet to receive any copies of any of the mater¡als from the vendor. They will be rolling it out to us, but even
receiving it willtake time.




We received the following list of people who Ms. Bommersbach spoke with

                                                           11
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 13 of 50



    . Debra Milke
    .   Anders Rosenquist
    . B¡lly Gumm
    .   Susan Stodola
    . Lori Voepel
    r   Mike Kimerer
    . Linda Thompson
    . Richard deUriarte
    . Pat Galbraith
    . Rick Romley
    . Mark Milke
    .   Susan Smith
    .   Ernie Sweat
    . Kirk Fowler
    o Pete Aleshire
    . Dr. Leonado Garcia-Bunuel
    . Michele Milke
    . Patricia Bacon Prust
    . Noel Levy
    . Don and Josephine Jones
    . Paul Huebel
    . Robin Ziluck
    ¡ GarV Bowen
    . Frankie Aue
    ¡ Katrina Bland
    . Michael H. Fox
    . Ariane Milke
    . Mike Kiefer
    . Michael Burke
    . RandV Sukor
    . GarV Stuart
    o lrmy Richardson
    . Stephanie Thompson


Some of these names are on Plaintiffs disclosures/responses to wr¡tten discovery, some are not. Note that although
Ms. Bommersbach's counsel represented that the number was likely around 50, this list contains less individuals. As a
result, we will be carefully reviewing the materials that Ms. Bommersbach has to confirm that the above list is
complete and will identify any additional names found after that review. As there is some discrepancy between the
number or names originally estimated by Ms. Bommersbach and the names provided, we want to ensure that the list
is complete and that people have not been inadvertently left off because of failure to remember them.




To the extent that these names are not on Plaíntiff's disclosure statements, please identifu who these individuals are,
the last contact information for them, and a summary of the informat¡on that they possess related to this
                                                          72
            Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 14 of 50
case. Please also confirm whether any individuals not previously identified (or previously identified) have been
contacted and whether it has been determined that they held documents/acted as custodians of record for Ms. Milke.
lf any of these individuals are deceased, please let us know as that impacts additional material possessed by Ms.
Bommersbach that has not been turned over and whether journalist privilege will protect those materials due to the
unavailability of the materials from another source (such as contacting the person directly).




It is my understanding from our last conversation that you have made contact with Mr. Aue, who takes the position
that any material he may have is beyond the scope of any subpoena as he is located outside the United States and
that his work on the Debra Milke website is work product. Based upon this, Mr. Aue appears "unavailable." lf this
understanding is incorrect, please let us know.




lf Ms. Bommersbach's conversations with Ms. Voepel and Mr. Kimmerer (or any other legal representative on this list)
were recorded by them and any recording is in their possession, we would request that this material be turned over as
it is directly relates to the privilege issue.




Thanks,

Tina




From: Christina Retts
Sent: Friday, December 21,20181:19 PM
To:'Anna Benvenutti Hoffmann' <anna@nsbcivilrights.com>
Cc: Katie McCarthy <katie@nsbcivilrishts.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <iodv@berkelawfirm.com>;
Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, Michael<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>;
Nick Brustin <nick@nsbcivilrights.com>; Kathleen Wieneke <kwieneke@wienekelawgroug.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <laneston@nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




                                                         13
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 15 of 50
The City Defendants cannot agree to the proposal regarding the privilege issue.




Note that we have made contact with Janna Bommersbach's counsel. She will be producing the materials that Ms.
Milke provided to her, but not until January 4th. We have asked that this occur earlier, but she is out of town. We
have suggested this occur on a rolling basis given our time constraints which were made clear to her counsel, but we
believe that January 4th is the first time the documents will be made available. Her counsel has represented that the
production will be voluminous. We further expect that there may be additional documents produced after this time
as well.




Tina




From: Anna Benvenutti Hoffmann <anna @ nsbcivilrights.com>
Sent: Thursday, December 2O,2018 10:51 AM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>;
Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, Michael<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>;
Nick Brustin <nick@nsbcivilrights.com>; Kathleen Wieneke <kwieneke@wienekelawsroup.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <langston@nsbcivilrights,com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




Tina




As Renata is deceased, we obviously cannot ask her. But from our review of documents and investigation so far, we
are not aware of anything to substantiate this claim. lf you have a specific source that you'd like to point us to, we can
investigate further. But as it stands, we have no reason to believe this ever happened.




Anna




On Wed, Dec L9, 2018 at 5:48 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,



                                                           T4
            Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 16 of 50
It has just now come to our attention that Renata may have obtained a fake lD for the purpose of visiting Mr. Styers
in prison. Please identify the name that was used, if such lD was obtained, and whether the lD or any documentation
related to it was destroyed by Ms. Milke when she went to Germany. Please also confirm that any letters discussing
or proposing the fake lD to be use as a means to thwart tracking Mr. Styers'visitation have been produced.




Tina




From: Anna Benvenutti Hoffmann <anna@nsbcivilrights.com>
Sent: Wednesday, December t9,2OL8 2:1-6 PM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Sally Odegard <sodesard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie. Eaves@sanderspa rks.com>; Genna Za ppia <gzappia @hoklaw.com>; Jody Co rbett <Jodv@ berkelawfi rm.com>
Laine Roberts <Laine @berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com> ; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, MichaelcMDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>;
Nick Brustin <nick nsbcivilri hts.       Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <langston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




Tina,




With respect to Ms. Bommersbach, we have not received or reviewed any documents she may have in her
possession and so have no personal knowledge regarding their contents. We have, however, informed her lawyer in
writing that it is our position she should respond to the subpoena with any responsive mater¡als in her possession
that were given to her by Debra. lt is our understanding that she intends to comply but that her lawyer will be
reaching out to you to coordinate timing and the means of production. lt is also our understanding that Ms.
Bommersbach is currently traveling and so may not be available to comply before the new year.




As for the Milke room, the documents that we make available there necessarily depend on the scope of privilege.
Our efforts in ensuring the room is properly segregated would thus be affected by any agreement the parties reach
on privilege. We're still happy to provide you with access -- and can do so in stages if you'd prefer -- but ít was our
understanding given the stay (and that you have not raised this issue since we gave your our proposal), that this
would be dealt with once the parties reached agreement on privilege. lf you'd like to move forward in the meantime,
we can get back to you on timing for access to some of the documents. But we're now running up against the
holidays and we will have to ensure someone is available to segregate out all privileged materials -- an effort that
may be unnecessarily duplicative if the parties are able to reach an agreement on privilege.



                                                         15
            Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 17 of 50
Finally, you raised the confidentiality issue in the context of anticipated briefing on the privilege issue and your desire
to avoid unnecessary sealed filings. But there is currently no briefing schedule in effect, and the need to file such
briefing will be mooted if the parties reach agreement on privilege. We therefore do not believe this an issue that
needs to be addressed immediately.




We understand that you will be meeting with your client tomorrow. Given that the January 4th deadline is fast
approaching (and that most of our office will be out on vacation next week through the new year), we would
appreciate hearing back from you tomorrow with an update on your position on the privilege issue so that we can
determine whether it will be possible to resolve this issue by January 4 or if it would be preferable to request more
time.




Thanks,




Anna




On Wed, Dec   1"9,   2018 at 1:02 PM Christina Retts <cretts@wienekelawgroup.com> wrote

 Counsel,




 This is a decision to be made by my client. I have a meeting tomorrow to discuss. As I am sure you can appreciate,
 the end of the year is a busy time for my client. I also raised the issue of preparing for a trial and the pretrial filings
 and hearings in our last discussion. Although we have been litigating this issue for months at considerable and
 unnecessary expense to my client (given the fact that these issues should have been investigated before Plaintiff
 even filed suit), Plaintiff only offered this proposal less than two weeks ago.




 As a preliminary matter, prior to the stay, I sent multiple email correspondences requesting additional information
 to further evaluate the waiver issue. Plaintiff has not responded to any of those substantively. Plaintiff has made a
 proposal, but without answering any of the questions posed, which puts us at an severe information
 disadvantage. lt is our position that the Plaintiffs proposal does not affect the necessity of Plaintiff's investigation
 on the issues raised because that investigation ¡s likely to lead to information directly related to the Mike
 Kimmerer/Lori Voepel issue and could reveal that there is no basis for Plaintiff to assert any privilege for the Kirk
 Fowler/Ken Ray/Rosenquist information (notwithstanding the fact that we maintain that the material should be
 produced for Kirk Fowler/Ken Ray/Rosenquist-and should have long ago-- regardless of any new proposal because
 of explicit and implicit waiver).




 Our understanding of the stay was that it was for Plaintiff to further investigate responsibility the issues raised by
 the Defendants-to include whether additional production of documents is necessary in response to Defendants'
 Requests for Production of Documents that were served years ago, as well as the new requests. There is an
                                                             16
           Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 18 of 50

obligation to investigate to determine complete responses to discovery given the new information and questions
raised by the Bommersbach book that exists separate and apart from the privilege issue. And, when this waiver
issue was first raised and throughout the course of the proceedings related to it, there was a duty to investigate to
determine the scope of third-party disclosures. That duty also cont¡nues regardless of any proposal.




Additionally, we had asked when we would be able to pick up the boxes from the Milke room/ which do not contain
claimed privileged material, as Plaintiff offered. Please let us know when we can send a runner to do that. This is
an issue that also exists separate from Plaintiff's proposal.




Next, has Ms. Milke directed Ms. Bommersbach to give her back the materials that she sent to her? Ms. Milke owns
the materials sent to Ms. Bommersbach and should ask for them back to be produced. The book quotes from
letters sent to Lori Voepel, discusses what appear to be interviews with Kirk Fowler and potentially also Ken Ray,
and discusses what specifically was discussed at Ken Ray's first meeting with Debra Milke and quotes from what was
said, among other things. Materials sent to third parties are not privileged and should have been produced long
ago.




Finally, several weeks ago we had asked for Plaintiff's position on the Joe Marino, Vince Felix letters, and all letters
referenced in Janna's book and whether Plaintiff is contending they are covered by the confidentiality order. lt is
our position that these letters fall outside because they were disclosed to third parties. ln some cases, multiple
parties. These letters also do not fit the Ninth Circuit's test for confidentiality. Please let us know your position as
soon as possible as we intend to raise this with the Court.




Tina




From: Anna Benvenutti Hoffmann <anna @ nsbcivilrights.com>
Sent: Wednesday, December 19,201810:32 AM
To: Ch risti na Retts <cretts@wiene kelawgro u p.co m>
Cc: Katie McCarthy <katie@nsbcivilrishts.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Bursess@sandersparks.com>; Sally Odegard <sodesard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie.Eaves@sandersparks.com>; Genna Zappia <gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>;
Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin <idubin@dubinconsulting.com>; Rhonda Neff
<rneff@kimerer.com>; MDK Kimerer, Michael<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@smail.com>;
Nick Brustin <nick@nsbcivilrights.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
<lpíasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey
<bcorev@dubinconsulting.com>; Langston Glaude <langston@nsbcivilrights.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log

                                                          T7
           Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 19 of 50



Tina,




During our phone call on December 7th, we proposed resolving the dispute over attorney-client privilege by
voluntarily producing all privileged communications between Debra and Ken Ray, Kirk Fowler, and Anders
Rosenquist -- and withdrawing our privilege objections to your proposed Ken Ray questions - if Defendants would
agree that such production did not constitute a further waiver of attorney-client privilege, including with respect to
Mike Kimerer, Lori Voepel, and current civil counsel. You said you'd speak to the other Defendants and get back to
us the following week with your position.




It's now been nearly two weeks, and we still haven't heard from you. Especially in light of the holidays next week,
we are concerned that we will not be able to resolve these issues by January 4th when the current stay ends and we
are required to provide a status update to the Court, let alone coordinate access to any documents to the extent
necessary. lf you want to jointly ask the Court to extend the stay and the deadline for providing a status update we
would not oppose that, but until any such request is granted we are concerned about the impending deadline.
Whatever your position, please update us ASAP so that we can take any necessary steps this week, before many in
our office (and presumably yours) are out for the holidays.




Thanks,




Anna




On Tue, Dec 4, 2018 at 5:02 PM Anna Benvenutti Hoffmann <anna@nsbcivilrights.com> wrote:


 That's fine. We will accept the edits and file.




 Anna




 On Tue, Dec 4, 2018 at 4:03 PM Christina Retts <cretts@wienekelawgroup.com> wrote:


  Anna,




  A proposed redlined version of the stay attached. The order is fine as drafted.



                                                         18
          Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 20 of 50
As it was drafted, the stay came across more sounding like a request for an extension. lt is our understanding that
the Plaintiff specifically wants a stay, not an extension, so we have revised it to fit that vein.




Additionally, we have made some proposed revisions relating to discovery that will need to be completed




Tina




From: Anna Benvenutti Hoffmann <anna@nsbcivilrights.com>
Sent: Tuesday, December 4,2018 L2:04 PM
To: Ch risti na Retts <cretts@wie ne ke lawgro u p.com >
Cc: Katie McCarthy <katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>; Robin E. Burgess
<Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Artie Eaves
<Artie. Eaves@sa ndersparks.com>; Genna Zappia <gzappia @hoklaw.com>; Jody Corbett
<Jodv@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>; Joshua Dubin
<idubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilriehts.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki<lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey <bcorey@dubinconsulting.com>; Langston Glaude
<langston@ns ivilriehts.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




This is what we drafted. We proposed a month stay of all existing deadlines and then that we propose a new
schedule for remaining deadlines when that is up. That should leave us open to addressing any time you need for
your trial, etc. But let me know if you would prefer to style it differently.




Thanks,




Anna




On Tue, Dec 4, 20L8 at 1:40 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,

 Per Plaintiff's request, I have conferred with co-Defendants regarding Plaintiff s request of a four week stay for
 Plaintiff to address the issues raised by Defendants (outlined below and in prior correspondence).

 Defendants are agreeable to Plaintiff's requested stay. Will Plaintiff please circulate a draft.
                                                       19
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 21 of 50
I would note that we may have to request additional time on the back end, as deemed necessary, as I start a trial
from January L5-31, 2018. Four weeks would place us at January 14.




Thanks,

Tina




From: Christina Retts
Sent: Wednesday, November 28,2018 LL:05 AM
To:'Katie McCarthy'<katie@nsbcivilrights.com>;'LoriBerke'<Lori@berkelawfirm.com>
Cc: 'Robin E. Burgess'<Robin.Burgess@sandersparks.com>; 'Sally Odegard'<sodegard@hoklaw.com>; 'Michele
N. Logan'<Michele.Logan@sandersparks.com>;'Amelia Green'<amelia@nsbcivilrights.com>;'Anna Benvenutti
Hoffmann'<anna@nsbcívilrights.com>;'Artie Eaves'<Artie.Eaves@sandersparks.com>;'Genna Zappia'
<gzappia@hoklaw.com>; 'Jody Corbett' <Jodv@berkelawfirm.com>; 'Laine Roberts' <Laine@berkelawfirm.com>;
'Joshua Dubin'<idubin@dubinconsulting.com>; 'Rhonda Neff'<rneff@kimerer.com>; 'MDK Kimerer, Michael'
<MDK@kimerer.com>;'Vanessa Buch'<vanessabuch2@gmail.com>;'Nick Brustin'<nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <loiaseckit@wieneke lawgroup.com>
Kim Penny <kpennv@wienekelawgroup.com>; 'Bruce Corey'<bcorev@dubjnconsulting.com>; 'Langston Glaude'
<la ngston @ nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




On NS8034L0L-IO2, Janna Bommersbach writes about the letters that Debra exchanged with Lori Voepel, in fact,
she cites, in quotes, to a September L0, 2002, letter Debbie wrote to Lori Voepel about the case and plans
moving forward.

lf you have produced this letter, please identify the bates labels for this document. lf you have not produced
this letter, please produce it immediately as there has been an express waiver. lf it is on the privilege log, it
needs to be removed. Plaintiff has made certain representations about how attorney client privileged
information has been protected in this case. This reference puts Plaintiff on notice of a duty to investigate the
extent to which Janna Bommersbach was provided attorney client privileged information by Ms. Milke before
making any assertions about express waiver in the next pleading due on December 7 ,2OL8. The reference to
Ms. Milke's long letters and the content of those letters is suggestive that additional attorney client
communications were provided to Janna Bommersbach.




Additionally, on June 27,20L8, at L:30 pm we sent correspondence to Plaintiff's counsel requesting
supplementation of outstanding discovery as follows: Also. Plaintiff's responses to Request for ProCuction
Numbers 4 and 5 are deficient. Please supplement Plaintiff's response to produce anv and alt letters, etc.

                                                     20
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 22 of 50
rece¡ved from lneo Hasselbac h- F rank Aue- Chris Passelti- Pat and Dannv Endslev      C- Pacheco- ln add ition
to anv and all letters/correspondence.   produce   anv and all audio tapes exchanged between Plaintiff and all of
the aforementioned individuals. lf these letters and/or tapes have been destroved or are no longer in
Plaintiff's custodv and control, please identifv the date and reason for destruction and/or identifv the
custodian of these materials. Please supplement these responses immediatelv.




Janna Bommersbach also quotes from many other letters in the book. To the extent that Plaintiff has claimed
confidentiality over any of these letters, the confidential designation must be removed. Publication of the
letters destroys a ny confidentiality.




All of the materials provided by Plaintiff to Janna Bommersbach are responsive to outstanding discovery requests
notw¡thstanding the subpoena issued. lf Plaintiff knows what was sent to Janna Bommersbach, it needs to be
provided immediately as responsive to the discovery requests served two years ago. This information is critical
toourabilitytofullybrief the privilege issue beforetheCourtforthe December7,2018 deadline, particularly
where there are multiple references in the book to material appearing to otherwise be privileged that has lost
any privileged status it may have enjoyed due to review by Ms. Bommersbach and publication.




This book also suggests that Ms. Milke has saved all letters from her sister, Sandy Pickenpaugh. lt cites to the
letters, particularly places where it states that Sandy maintained that she had not lied in any of her
testimony. Please confirm that all letters from Sandy Pickenpaugh have been produced. lf they have not, please
produce them as they are responsive to discovery.




Please let us know when the boxes from the Milke room will be available for our third party vendor   to pick up



Tina




From: Christina Retts
Sent: Tuesday, November 27,2OL8 5:l-2 PM
To:'Katie McCarthy'<katie@nsbcivilrights.com>;'Lori Berke'<Lori@berkelawfirm.com>
Cc: 'Robin E. Burgess'<Robin.Burgess@sandersparks.com>; 'Sally Odegard'<sodegard@hoklaw.com>; 'Michele
N. Logan'<Michele.Logan@sandersparks.com>;'Amelia Green'<amelia@nsbcivilrights.com>;'Anna Benvenutti
Hoffmann'<anna@nsbcivilrights.com>;'Artie Eaves'<Artie.Eaves@sandersparks.com>;'Genna            Zappia'
<gzappia@hoklaw.com>; 'Jody Corbett' <Jodv@berkelawfirm.com>; 'Laine Roberts' <Laine@berkelawfirm.com>;

                                                     2l
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 23 of 50
'Joshua Dubin'<idubin@dubinconsulting.com>;'Rhonda       Neff'<rneff@kimerer.com>;'MDK Kimerer, Michael'
<MDK@kimerer.com>;'Vanessa Buch'<vanessabuch2@gmail.com>;'Nick Brustin'<nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; 'Bruce Corey'<bcorev@dubinconsulting.com>; 'Langston Glaude'
<la ngston @ nsbcivilriehts.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




On another note, Plaintiff has contended that various letters exchanged by Ms. Milke during the course of her
inca rceration are confidentia L


It is our position that the Joe Marino letters should not be maintained as confidential. These letters were
disclosed by Joe to his boss, whose wife then maintained the letters before they were turned over to the
state. From there they were viewed by multiple different people before ultimately being part of the retrial
documents.

The Ninth Circuit has a high burden for confidential documents, these letters do not meet the Ninth Circuit's
standard given their circulation before the civil case.

Please provide your position on whether you intend to assert that the Joe Marino letters are confidential and the
basisforthesame. WewouldliketoresolvethisissuewiththeCourtbeforetheDecemberT,20LS,filingto
avoid unnecessary sealing of documents.




Tina




From: Christina Retts
Sent: Tuesday, November 27,2018 4:44 PM
To:'Katie McCarthy'<katie@nsbcivilrights.com>;'LoriBerke'<Lori@berkelawfirm.com>
Cc:'Robin E. Burgess'<Robin.Burgess@sandersparks.com>;'Sally Odegard'<sodegard@hoklaw.com>;'Michele
N. Logan'<Michele.Logan@sandersparks.com>;'Amelia Green'<amelia@nsbcivilrights.com>;'Anna Benvenutti
Hoffmann'<anna@nsbcivilrights.com>;'Artie Eaves'<Artie.Eaves@sandersparks.com>;'Genna Zappia'
<eza ppia @ hoklaw.com>;'Jody Corbett' <Jodv@berkelawfirm.com>; 'Laine Roberts' <Laine@berkelawfirm.com>
'Joshua Dubin'<idubin@dubinconsulting.com>;'Rhonda Neff'<rneff@kimerer.com>;'MDK Kimerer, Michael'
<MDK@kimerer.com>;'Vanessa Buch'<vanessabuch2@gmail.com>;'Nick Brustin'<nick@nsbcivilriehts.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; 'Bruce Corey'<bcorev@dubinconsulting.com>; 'Langston Glaude'
<la ngston @ nsbcivilrights.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,

                                                    22
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 24 of 50



On NS8033889, the Bommersbach English Translation recently produced, there is a summary of Debra Milke's
first meeting with Ken Ray and there are quotes that purportedly come from that meeting. The transcript states:
"Kenneth Ray saw immediately that she was clueless. He'd report that he was stunned with Debra Milke-
already the most vilified woman in the nation-asked him, 'ls it true my son is dead?' He said he stared at her in
disbelief and then told her, 'yes, according to this report, you ordered his murder."'




What Ms. Milke said during this meeting and what occurred would be privileged, but now it appears in a
book. This is another form of express waiver. Defendants are thus entitled to explore everything that was said
in this meeting given the quotes disclosed in this book. Ms. Milke has not taken active steps to protect the
information and it is in the public domain through this book.




Please also verify with Ms. Bommersbach whether she spoke to Mr. Ray, or where this quote comes from. lf
there is written material from Mr. Ray to Ms. Bommersbach that has not been produced, we believe that it is
responsive to our discovery requests. lf there is a recording, it should be produced.




Tina




From: Christina Retts
Sent: Tuesday, November 27, 2Ot8 1:05 PM
To: 'Katie McCarthy'<katie@nsbcivilrights.com>; Lori Berke <Lori@berkelawfirm.com>
Cc: Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally Odegard <sodegard@hoklaw.com>; Michele N
Logan <Michele.Logan@sandersparks.com>; Amelia Green <amelia@nsbcivilrights.com>; Anna Benvenutti
Hoffmann <anna@nsbcivilrights.com>; Artie Eaves <Artie.Eaves@sandersþarks.com>; Genna Zappia
<gzappia@hoklaw.com>; Jody Corbett <Jodv@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.com>;
Joshua Dubin <idubin@dubinconsultins.com>; Rhonda Neff <rnefft@kim erer.com> ; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piaseckiclpiasecki@wienekelawgroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey <bcorev@dubinconsulting.com>; Langston Glaude
<lansstont@ns bcivilrishts.com>
Subject: RE: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel,




We disagree with your contention of inaccuracies. At the outset, we would note that Plaintiff's voluminous
productions in this case have been far from organized, leading to Defendants spending significant resources
identifying what is in the hundreds of PDFs produced that have only bates labels and no descriptions. This is a
case where Plaintiff is seeking multiple upon multiple millions of damages and has more than twice the number

                                                    23
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 25 of 50
of lawyers representing just her than the City Defendants have representing them. These PDFs produced by
Plaintiff are not organized-such as all the habeas filings together, or all of the trial testimony together. Bates
numbers are not similarly grouped-such that bates numbers for all of the habeas filings are not
sequent¡al. Rather a PDF of a court single court filing for the Special Action will follow a PDF of portions of the
police report. Select exhibits from the habeas proceeding will not be grouped with the filing itself (ex. Exhibits
1l"a to L7 to the habeas are completely separated from the other exhibits and the filing itself, which does not
even appear to be produced by Plaintiff in its entirety). For some of the Court files, Plaintiff produced single page
TIFF's, with no labels, which had to be opened individually to determine what they were. This single TIFF manner
of production has been routinely disfavored by Courts. On the disclosure statement itself, these documents
were grouped into massive generic categories such as: "certain documents and transcripts relat¡ng to the pre-
trial and post-trial motions and proceedings in The People of the State of New Arizona v. Debra Milke, Criminal
case CR89-12631, including transcripts, post-conviction petitions, and judicial opinions (MILKE NS8006127-8330,
MILKE_NSBOO1I798-123871," or "various court filings from Debra Milke's post-conviction proceedings
(Milke_NS800023-318, Milke NS8004464-4736, MILKE_NS804886-87 , MILKE_N5800488-4920,
MILKE_NS8005991-6014)." That Plaintiff did not scan and OCR the documents at the outset was her
choice. ThatPlaintiffchoseamanneroforganizationofthefilethatisnotproductive,streamlined,orconducive
to responding to discovery, is not a problem that should be shifted to Defendants. Defendants have had to live
with this file disorganization while Plaintiff repeatedly uses it to complain about a burden that is self-created.




Despite the manner of production and Plaintiff's counsel's continued statements regarding their own
acknowledgement of lack of organization of the file, Plaintiff continues to seek to place blame on Defendants for
not bringing missing documents and needles in the haystack to Plaintiff's attention sooner. Plaintiff could have
simply made a mea culpa, agreed that the new Ken Ray questions based upon this new information were
allowable and moved on. lnstead, Plaintiff first seeks to fault Defendants for her discovery transgressions. Éor
example, Plaintiff seeks to shift blame to Defendants regarding the new affidavit disclosed by Kirk Fowler
pertaining to knowledge of an alleged fabricated confession in another Saldate case, which was directly
responsive to Requests for Production No. L3 and 14. Plaintiff states that this information was somewhere in
post-trial filings, but does not identify the bates number for the filing or when it was produced. Notably,
Plaintiff stated on the meet and confer, repeatedly, that it was impossible for Plaintiff to know the contents of
every document in the file as there was simply too much information. Yet, Plaintiff turns around in what appears
to be an attempt at "gotcha" to claim that Defendants are at fault for not asking Ken Ray or Kirk Fowler about
some obscure reference buried in thousands of pages somewhere in Plaintiffs disorganized disclosures.




This reference in a pleading is not the same as the affidavit that Plaintiffs recently produced from Kirk Fowler,
which was in her custody and control. Asking Ken Ray about his knowledge without the new document is far
different than asking about his knowledge with the document, as recognized by the Tennison court. As Plaintiff
is aware, Ken Ray had far from perfect recall of these topics. This affidavit is important to refreshing his
recollection and there is no dispute that the affidavit was only identified after the Court ordered Plaintiffto
organize her files-something the Court noted should have been done before the case was even filed. Timely
organization and review of the Milke boxes would have revealed not only this affidavit, but the other documents
that Plaintiff just found-jail records, employment records, witness summaries. Of note, the City specifically
asked for the witness summaries that were just located after Ken Ray's deposition-in August. Yet, it took a
Court Order to find those summaries and provide them to Defendants months later. Similarly, Plaintiff claimed
that she would look for additional Ken Ray correspondence relating to Saldate, but only got around to doing it
after the Court's Order and after discovery had technically closed (but for the Court extending it at the
hearing). These new summaries found in the Court Ordered review were also directly responsive to Request for
Production No. 6. Plaintiff did not make reasonable inquiry to find the responsive records and identiñ7 them in
response to Defendants' Requests for Production and now seek to rely upon other references that they did not

                                                      24
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 26 of 50
identify in response to Defendants' requests. lndeed, even after the Court's Order, additional materials are
being produced-such as the English Version of the transcript of Debra Milke's second book. Defendants still do
not know what the author of this second book possesses, which may further reveal waiver.




Plaintiff's statements about Defendants' purported knowledge of the Kirk Fowler affidavit based upon a
reference in a sea of thousands of pages of pleadings is more than frustrating in light of the specific discovery
sent to Plaintiff on th¡s very issue. Defendants asked Plaintiff to identify this very specific information to avoid
Defendants search for the proverbial needle-particularly as this information relates to a key claim in Plaintiffs
case. ln Request for Production No. L3, Defendants requested:




        Produce all materials (including but not limited to police reports, transcripts, audio recordings, and/or
        witness statements) that Plaintiff or her criminal trial counsel, Ken Ray and.or his paralegal/office staff,
        possessed between December 2, 1989, and December 2, 199I, regarding any other criminal investigation
        that Detective Saldate was involved in, including but not limited to, the reference made by Ken Ray, in
        Plaintiff's criminal trial, to an interrogation occurring on December 19, 1987 at 3:40 in the
        afternoon. See COP1L692-3.




Plaintiff responded as follows:




        Plaintiff objects to this request as vague and unduly burdensome. Plaintiff's file is no longer maintained
        in the form that it was created and maintained by Ken Ray between L989 and L991. The information
        Defendant seeks would be more appropriately addressed by way of deposition testimony. Subject to
        and without waiving these and the above-stated objections, Plaintiff responds that it is her belief and
        understanding that the reference made by Ken Ray was to the case State v. Running Eagle, CR 87-
        11508. Plaintiff further responds that discovery is ongoing and she therefore reserves the right to
        supplement and/or amend her response.




ln Request for Production No. L4, Defendants also requested




        Produce all materials (including but not limited to police reports, transcripts, audio recordings, and/or
        witness statements) that Plaintiff or her criminal trial counsel, Ken Ray and/or his paralegal/office staff,
        possessed between December 2, !989, and December 2,199I, that pertain to the following statement in
        Plaintiff's letter to Ken Ray: "Anyhow-as far as I see-the only thing we have to work out is Saldate's
        report. That pig cop should be reprimanded for what he did and I don't understand how he got away
        with it before."   See   C   0551-8.




Plaintiff responded as follows:

                                                       25
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 27 of 50



         Plaintiff objects to this request as vague ("pertain to"), unduly burdensome, not calculated to lead to
the discovery of admissible evidence, and seeking documents or things that are protected under the attorney
work product doctrine andlor the attorney-client privilege.




Plaintiff never identified this new phone call, any habeas pleadings, or any affidavit, as responsive in four
supplemental responses to these discovery requests. lndeed, the affidavit itself was only identified after the
Court's Order. No mention is made of habeas proceedings and pleadings Plaintiff now cites to, although it
appears to potentially be directly responsive. lf Plaintiff possessed this information, it was required to be
identified in response to the discovery and it was a discovery violation to have not done so. lf Plaintiff just found
this information in the habeas filings, it is disingenuous to claim that Defendants should have found this needle
when Plaintiff herself did not find/identify it in response to specific discovery requests-despite the fact that
some of her habeas counsel remains involved in this case.




It does not appear that adequate inquiry was made to respond to Defendants' discovery requests. Plaintiff did
not contact Ken Ray before the filing of the case, or before his deposition, to ask him to determine what were his
file materials or obtain his assistance in responding to this discovery-this is the reasonable inquiry required by
the rules. lndeed, Plaintiff even listed Ken Ray as a witness on her disclosure statement stat¡ng that
"represented Debra Milke during her criminaltrial in 1990 and is likely to have discoverable knowledge of the
facts concerning these proceedings." ln listing Ken Ray as a witness and responding to Requests for Production,
basic inquiries should have been made. lnstead, Plaintiff placed the burden back on Defendants to depose Ken
Ray without the benefit of Plaintiff's identification of the responsive records. lndeed, Plaintiff made no attempt
to have Ken Ray reconstruct parts of his file before his deposition. And, since Ken Ray no longer possesses his
file, he was unable to prepare before coming to the deposition by reviewing it. Plaintiff went on to list lawyers
Kemper, Rosenquist, Pulver, Chermack, Voepel, and Wake as witnesses in her disclosure, yet does not appear to
have contacted them for information responsive to Requests for Production No. L3 and 14.




Plaintiff also raised a conflict of interest issue with counsel Lori Voepel, yet she lists Ms. Voepel as a witness. To
avoid any issue, Plaintiff should have simply obtained copies of all of the boxes that were in Ms. Voepel's
possession and reviewed them, which appears was never fully attempted until after the Court's Order. We do
know, however, that at least some of Ms. Voepel's materials were obtained as demonstrated by the disclosure at
Ms. Stinson's deposition. Materials cannot be sought from Ms. Voepel when they are helpful, but an claim of
conflíct raised as a defense to seeking information when it is not. Further, as has been demonstrated in this
case, reliance on individual memories is not sufficient to identify responsive documents. This occurred with the
original documents in Ms. Voepel's possession. This also occurred with the Gary Stuart materials. Unlike
Plaintiffs approach, Defendants hand searched through boxes of documents from third-parties, had retired
personnel search their personal files, and searched closets and cabinets at the City to ensure that individual
memories were correct. Defendants searched, and re-searched, despite the fact that City had already been
under a Court order to conduct an exhaustive search far before this litigation as part of the habeas process.




                                                      26
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 28 of 50
Notably, it is also worth mentioning that Plaintiff's initial response to Request for Production No. 14 is not
supported by the case law and is a boilerplate objection-one that persists today. Ken Ray's knowledge of
Saldate's history is a critical issue in this case as Plaintiff has now had to acknowledge. The attorney client
privilege and work-product objections have also been revealed to be without merit given Plaintiff's admission
that they have put at issue information related to the Brady/Giglio and concession that information on this topic
is responsive. The Court even ruled that there was a waiver on these issues based on Plaintiffs concession. Yet,
these objections still appear in Plaintiff's most recent supplemental response. They should be removed.




Next, in the meet and confer call, Plaintiff's counsel suggested that they had responded to written discovery
offering to allow Defendants to look through the Milke room of boxes. Of note, until the Court's Order Plaintiff
took the position that privilege material was intermingled in the boxes. Thus, it is unknown how Defendants
could have inspected the boxes at any earlier time if such an offer had been made. Defendants have reviewed
the discovery again and can find no such reference to an offer to review all of the remaining boxes (except for
attorney client privilege). Plaintiff did agree to make a certain number of limited boxes available, which
Defendants did take advantage of and copied at their own expense-even though these boxes were responsive
to specific discovery requests made by Defendants. Defendants also inspected and obtained copies of the
scrapbooks. lfPlaintiffintendstorelyuponanoffertoinspectalloftheMilkeboxesintheroompleaseprovide
a specific reference to where this offer to review was made and when it was made.




Expanded Questions and Prior Questions




As explained in Defendants' correspondence, questions   to Mr. Ray were expanded because of events coming to
light after the Court's Order, including new documents being produced by Plaintiff. The Court did not suggest in
its Order that Defendants could not add questions based upon new information as this was specifically raised by
Defendants as a potential at the hearing. These events also include Ms. Milke's continued deposition and her
testimony, lack of memory, and related issues, which make Mr. Ray's testimony more critical in certain areas.




Plaintiff also claims that there are duplicate questions of what has already been asked in Mr. Ray's deposition.
The questions, however, are not identical, and relate to Mr. Ray's general practice ratherthan specific
information relative to Plaintiff. Moreover, Defendants are entitled to repeat any questions that they can now
refresh or challenge Mr. Ray's recollection with new documents that were disclosed-these include jail records,
employment records, witness summaries, and the new English transcript of Debra Milke's book. lt is unfair for
Plaintiff to insist that Ken Ray not be asked any questions where there is now a new source that might be used to
refresh his recollection.




ln Comero lnspection




Plaintiff's production of the Joe Marino letters and limited Ken Ray letters, establish the factual predicate for in
camera inspection. These letters identify areas of direct relevance to the litigation of this case.

                                                      27
          Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 29 of 50



Gory Stuort




The situation concerning Gary Stuart's file highlights the failures surrounding reliance on memory instead of
retrieval and review of records. Based upon Plaintiffs removal of the binders of material that Mr. Stuart
possessed, it is clear that Mr. Stuart possessed information that Plaintiffls counsel believed to be protected by
privilege. Asking Mr. Stuart if he believed information was privileged, rather than reviewing it, is what appears
to have lead to this failure. This is what calls into question the entirety of Plaintiff's privilege log. The log has
been made without appropriate consideration of what documents third-parties actually have had in their
possession. Plaintiff was aware-before the Court's hearing-that the Defendants were challenging claíms of
privilege based upon Gary Stuart's materials, yet only made superficial efforts to determine the materials he
had.




Notably, Gary Stuart did have email exchanges between Plaintiff's habeas team that related to tactics and case
law on admissibility of the "other" Saldate cases. He also had handwritten notes on testimony-testimony
previously produced by Plaintiff with redactions. This is material that Plaintiff had claimed to be privileged
before it was discovered that Mr. Stuart had this material. As raised initially by Defendants, perhaps Mr. Stuart       (a
50 year lawyer and expert on these matters) responded to Plaintiffs inquiry about privileged material with a
negative response because he correctly endorses this Court's view that work product privilege ends when the
representation ends. Thus, it would be reasonable for him---as a experienced lawyer-to contend that he did
not possess any privileged material because there is no survivinq work product privileqe. lf this is the case, it is
not reasonable for Plaintiff to have failed to explore Mr. Stuart's understanding of the law and actually review
the documents he possessed to ensure that what she was claiming was privileged on her privilege log actually
was so. Significant resources and Court time have already been wasted on this issue, which could have been
resolved if Plaintiff had reviewed the material possessed by Mr. Stuart and carefully prepared the privilege log.




Rather than follow Defendants' repeated attempts to get Plaintiff do this work without the subpoena, Plaintiff
persisted to make Defendants responsible for finding this information. lf not for the subpoena, Plaintiff would
not have discovered the faulty inclusion of the Stuart documents on the privilege log and the inaccuracies about
the information he possessed. Plaintiff had numerous opportunit¡es to discover this information, heed
Defendants' suggestions that Plaintiff do a more complete job of responding to the Request for Production, but
Plaintiff chose the path of avowing with certaingy that Mr. Stuart had nothing that was privileged. This was not
the path Defendants suggested, it was the path Plaintiff chose rather than refusing Defendants' reasonable
requests.




Letters




Plaintiff has known about the letters at issue since the 1990s-she wrote them. She has had them in her
possession for years longer than Defendants have. Plaintiff stands in the most knowledgeable position about the
letters because she penned them. As part of her initiation of this lawsuit, these letters should have been
reviewed to ensure accurate information in the Complaint. They should have been reviewed to determine if
                                                       28
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 30 of 50

there was any third-party disclosure for the privilege log-specifically since Plaintiff has long been aware of these
asasourceofthesame. TheyshouldhavebeenreviewedbeforetheCourt'shearingtoaddresstheKenRay
questions. lf the letters were not reviewed, it is unknown how Plaintiff could advance an educated position that
materials on the privilege log maintained their privileged status. Plaintiff also should have reviewed the letters
before putting forth their position statement to the Court on waiver. lt remains unclear if Plaintiff has reviewed
the letters due to the insistence that Defendants provide specific citations to letters before Plaintiffwill consider
explicit waiver. At tremendous expense in terms of time and effort, Defendants did so even though it is
Plaintiffs burden to prove the existence of a privilege and no waiver. Plaintiff has an independent obligation to
know the contents of her own letters, notwithstanding their importance to the issues before the Court. lf
Plaintiff has not carefully reviewed the letters, she fails to meet her burden.




Defendants supplemented their lengthy response and provided additional bates labeled citations as review was
continuing and Plaintiff declined to do this herself and declined to respond to Defendants' inquiry about cost-
shifting. Further, Defendants believed that the meet and confer was to discuss the letters, but Plaintiff then
indicated it was not. ln fact, Plaintiff absolutely declined to address the letters in the telephonic meet and
confer.




Sword and Shield




Plaintiff has selectively disclosed privileged information as a sword and shield. For example, during Susie
Stinson's deposition, Plaintiff disclosed correspondence between Susie Stinson and Lori Voepel. Plaintiff selected
certain material to disclose, while withholding other material. This is selective disclosure. Plaintiff also-as part
of her habeas proceeding-selectively chose to disclose attorney client privileged information in the form of
letters to Ken Ray, while withholding others.




Defendants stand on their lengthy citation of case law and discussion regarding explicit and implicit waiver as
outl¡ned in previous correspondence. We will await Plaintiff's further review of the bates labeled
documents. Defendants further request that, if it has not been done, that Plaintiff review all of the letters
disclosed in this matter to determine whether the items on the privilege log were disclosed to third-parties
thereby eviscerating the privilege. lf Plaintiff has not undertaken a review of documents for this express
purpose, Defendants request that Plaintiff identify by bates labels the documents that were not reviewed to
determine if there was express waiver. Defendants have raised this issue repeatedly surrounding the privilege
log including after its production.




Tina




                                                      29
         Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 31 of 50

From: Katie McCarthy <katie@nsbcivilrights.com>
Sent: Monday, November 26,20t8 4:53 PM
To: Lori Berke <Lori@ berkelawfirm.com>
Cc: Christina Retts <cretts@wienekelawgroup,com>; Robin E. Burgess <Robin.Burgess@sandersparks.com>; Sally
Odegard <sodesard@hoklaw.com>; Michele N. Logan <Michele.Logan@sandersparks.com>; Amelia Green
<amelia@nsbcivilrights.com>; Anna Benvenutti Hoffmann <anna@nsbcivilrights.com>; Artie Eaves
<Artie.Eaves@sa ndersparks.com>; Genna Zappia <gzapp¡a @hoklaw.com>; Jody Corbett
<Jodv@berkelawfirm.com>; Laine Roberts <Laine@berkelawfirm.çom>; Joshua Dubin
<idubin@dubinconsulting.com>; Rhonda Neff<rneff@kimerer.com>; MDK Kimerer, Michael
<MDK@kimerer.com>; Vanessa Buch <vanessabuch2@gmail.com>; Nick Brustin <nick@nsbcivilrights.com>;
Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawqroup.com>;
Kim Penny <kpennv@wienekelawgroup.com>; Bruce Corey <bcorev@dubinconsulting.com>; Langston Glaude
<laneston@nsb civilrishts.com>
Subject: Re: Milke: Plaintiff's Updated Responses and Privilege Log




Counsel




Your extremely lengthy correspondence on November 16,2018, contained numerous inaccuracies and covered
many topics beyond the Court's order. We have already discussed many of these issues during our meet-and-
confer call today. ln any event, as indicated in our November 19th correspondence and on our phone call today,
we respond here solely with respect to your proposed questions for Ken Ray and the scope of privilege.




(ll   ln Comerd Review

First, you purport to have made the threshold showing necessary to justify in camera inspection by the Court but
do not cite any legal authority to that effect, indicate which documents you'd have the Court review, or provide
any basis for why in comero review of those documents is reasonably likely to reveal evidence that information
in those documents is not privileged. We therefore do not agree that you have established a sufficient factual
basis for in camero review under N inth Circuit law. See ln re Grond Jury lnvestigation, 97 4 F.2d L068, 1075 (9th
Cir. 1992) (requiring the party seeking in comero review to establish "a factual basis sufficient to support a
reasonable, good faith belief that in comero inspection may reveal evidence that information in the materials is
not privileged").




(2) Explicit Waiver

Before discussing specifics, we note that the Court's order expressly directed you to norrow your questions to
only those vital to your defense. ln spite of this clear order, you not only expanded your questions, you didn't
even remove the many questions that were already asked and answered by Mr. Ray in his deposition, specifically
questions 4-5,74,22,24,38,44-46,49,52,56, 68, 77,86,89 & 92. For your reference, here are the citations
from his deposition for each question:




                                                    30
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 32 of 50

Q4: pg. 112

Q5: pg. 1L2

Q14: pg. 112

Q22: pgs. L23-24

Q24: pg. 113

Q38: pg. 121

Q44: pg. 191

Q45-46: pgs. t27-28

Q49: pg. 166

Q52: pgs. 155-56

Q56: pgs. 727-28

Q68: pg. 133

Q77: p9.133 (also duplicative with Q68)

Q86: pgs. L2O-2t

Q89: pg. 183

Q92: pgs. t27-28




We object to all these questions on the basis that you've already had the opportunity to ask them, and Mr. Ray
has already provided answers. We note also that we've already agreed Mr. Ray can answer on the basis of
express waiver for the following quest¡ons: 69-72,74, and 9L.




(a) Letters

According to your last correspondence, the vast majority of your proposed questions are purportedly justified on
the basis of express waiver (3-5,7-t8,22-24,27-37 ,39-48, 50-78, 85-92,97-99). But despite our several requests
- and the Court's order directing you to provide a basis îor eoch question -- you refused to provide us with
citations for those questions. As we indicated in our November Lgth email, we'd begun searching for a basis for
waiver for each quest¡on but could identify an arguable basis for only a few questions. We further indicated that
we were happy to evaluate whether there'd been express waiver for additional questions but could not do so
without knowing the bas¡s on which you'd asserted waiver. ln your November 20th response, you explicitly
rejected our request and asserted that you would not be providing any citations. As a result, we spent time over
the Thanksgiving holiday continuing to review letters and attempting to figure out any potential basis for waiver

                                                    31
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 33 of 50
of your questions. We did not hear anything further from you until this morning - the date on which our
response to your questions was due, per the Court's order -- when you provided an incomplete list of citations
for your proposed questions. You then supplemented your list of citations twice throughout the day, including
most recently at 3:00 p.m. EST when you knew the parties were scheduled to begin a lengthy meet-and-confer
call that ended up lasting over two hours. Because you provided citations for dozens of questions at the very last
minute, we are unable to respond to you today with our position on each. We will try our best to let you know
by end of day Wednesday once we've had a fair opportunity to review them.




(b) Habeas Exhibits

As outlined in our briefing and prior correspondence, we do not agree that the attachment of letters or affidavits
in Plaintiff's habeas proceeding waives privilege beyond the scope of that proceeding. Per the Federal Rule of
Evidence, the scope of waiver of attorney-client privilege is a matter of federal law when the court is a federal
court, Fed. R. Evid. 50L, as is true in this litigation. Under Ninth Circuit law, Plaintiff's waiver with respect to the
ineffective assistance of counsel claim (including proffers of documentary evidence to support that claim) is
limited to Plaintiff's habeas proceeding. See Bittaker,331 F.3d at722 (finding waiver limited "to adjudicating the
ineffectiveassistanceof counselclaim"); Lambrightv.Ryan,698F.3d808,818(gthC¡r.2012)("Weheld
lin Bittokerl that, although that petitioner impliedly waives his attorney-client privilege, such waiver is narrow
and does not extend beyond the adjudication of the ineffectiveness claim . . . "); see also id at 819 n.3 ("The
privilege was impliedly waived when Lambright filed his ineffective assistance claim, so he could not later
expressly waive the privilege simply by disclosing privileged documents without objection."). lndeed, courts in
the Ninth Circuit have applied Bittoker's logic even outside this context. See, e.9., United Stotes v. Gray,2007 WL
L848030, at *5 (N.D. CaL iune 27 ,2007)'("ln accordance with Bittoker, Cohan's privilege is not waived for
subsequent or different IRS investigations or prosecutions."). We are also confused by the reference to Rule 502,
which does not appear applicable.




(c) Garv Stuart


We do not agree that attorney-client or work product privilege has been waived for purposes of your proposed
Ken Ray questions on the basis of Gary Stuart's access to certain materials in Plaintiff's file. Contrary to your
assertion, Plaintiff's counsel did reach out to Gary Stuart back in 20L6 (via Mike Kimerer) to determine whether
he'd had access to the entire file or viewed any privileged materials. Mr. Stuart told us then -- as we relayed to
you and accurately represented to the Court -- that he had conversations with Mike Kimerer and LoriVoepel
about not accessing privileged materials, that Mike removed boxes containing privileged materials before
granting Mr. Stuart access to the Milke room, that Mr. Stuart (himself a lawyer and officer of the court) still made
a point to avoid anything he perceived could even possibly be privileged, and that he did not in fact view any
privileged materials. Mr. Stuart has now relayed the same message directly to you in his November 2nd email to
Kathleen Wieneke, in which he stated: "They [Mike and Lori] never gave me any information or documents they
considered confidential under ER L.6, or any work product privilege.. . . I did spend several long days in a
conference room in his office thumbing through non-confidential documents relating to the case." lt is our
understanding that Mr. Stuart also told Ms. Wieneke the same in a telephone conversation. Defendants
therefore do not have any good faith basis to claim that steps were not taken to protect the privilege or that
Plaintiff's counsel has somehow misrepresented the course of these events to the Court.




With respect to the eight binders in Mr. Stuart's possession, Plaintiff's assertion of work-product privilege over
those binders was appropriate as the composition of these binders reflects the mental processes of habeas
                                                        32
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 34 of 50

counsel and many pages contain minor notations by counsel. See, e.9., Un¡ted Stotes v. Richey,632 F.3d 559,
567-68 (gth C¡r. 20LL) ("The work-product doctr¡ne covers documents or the compilation of materials prepared
by agents of the attorney in preparation for litigation." (citing United Stdtes v. Nobles; 422 U.5.225,238
(L975)); see olso Admirol lns. Co. v. U.S. Dist. Ct.,881 F.2d L486, !494 (gth Cir. 1989) (observing that the work
product doctrine protects "from discovery documents and tangible things prepared by a party or his
representative in anticipation of litigation"). Nor do we agree that work product privilege was waived simply by
the binders having been loaned to or viewed by Mr. Stuart. See, e.9., Nidec Corp. v. V¡ctor Co. of Japon, 249 F.R.D
575, 580 (N.D. Cal. 2007) ("[D]isclosure to a third party does not necessarily constitute a waiver of the work
product privilege. For work product, protection is waived where disclosure of the otherwise privileged
documents is made to a third party, and that disclosure enables an adversary to gain access to the information."
(emphasis added)). But as Mr. Stuart has since provided you with copies of these binders, we can agree that
work product privilege is now wa ived solely for those binders. To be clea r, however, neither the b¡nders
themselves nor their contents constitute significant work product by habeas counsel; for example, they do not
contain internal memoranda detailing case strategy or handwritten attorney notes. Nor do the binders
contain ony attorney-client privileged information.




ln sum, neither Gary Stuart's review of non-confidential, non-privileged information in the Milke room northe
eight binders in his possession provide any basis for waiver to justify your proposed questions for Ken Ray --
particularly any basis to claim that attorney-client privilege has been waived.




(d) Misc.

To the extent you claim there's been an express waiver on the basis of a media tour in which Kirk Fowler was
involved or through participation in interviews at which Mr. Fowler may have been present, we also do not
agree. For one, as you're aware, attorneys and their legal teams may speak to the media regarding cases --
privilege is not waived on that basis alone so long as no privileged communications are shared. You have not
provided any specific citations or support for your assertion that Kirk Fowler was speaking about his "work
product protected activities" in a mannerthat in fact breached privilege. Moreover, even if some privilege were
breached on that basis, it appears by your own characterization that it would be work-product
privilege, not attorney-client privilege -- and so would not provide a basis for you asking Mr. Ray questions about
his privileged communications with Plaintiff.




We also do not agree with your statement of the law when you assert that communications are protected as
privileged only when a plaintiff proves they were made "primarily for the purpose of legal advice." The sole
district court case you cite is in a patently different context -- where the plaintiff was claiming privilege over
communications with thlrd-party consultonts, not his attorney. Clearly, communications between a capital
defendant and her attorney in the context of representation are all protected by attorney-client privilege.




Finally, we reject your contention that Plaintiff here has endeavored to use any privileged communications or
work product as both "a shield and a sword." Plaintiff has not relied on or attempted to use any privileged
information to her benefit in this litigotion; quite the opposite, Plaintiff has consistently asserted her privilege
and argued against the disclosure of any privileged materials. The "fundamental fairness" concerns implicated in
cases where a plaintiff uses some privileged material offensively while attempting to withhold the rest (in that
same litigation) are therefore not implicated here.
                                                      33
       Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 35 of 50



(3) lmplicit Waiver


We do not agree that Plaintiff has implicitly waived with respect to any issue beyond her legal team's pretrial
knowledge of Brady/Giglio material relating to Detective Saldate. For an implicit waiver to occur, the attorney's
knowledge -- not the underlying facts -- must be "v¡tal to" the defense. ln other words, implicit waiver
occurs only "when the client tenders an issue touching directly upon the substance or content of an attorney-
client communication-not when the testimony sought would be only one of several forms of indirect evidence
about an issue." ln re GeothermolRes. lnt'|,\nc.,93 F.3d 648,652-53 (9th C¡r. 1996)(quotation omitted); see
olso Amloni,169 F.3d at 1L95 ("[P]rivileged communications do not become discoverable simply because they
are related to issues raised ¡n the litigation."); Home lndem. Co. v. Lone Powell Moss & Miller,43 F.3d 1322,1326
(gth Cir. 1995) (holding "even if plaintiffs affirmatively put into issue privileged information[,] . . . we are not
convinced that the information was sufficiently vital to [the] defense to fulfill the third prong of the test"); see
olso Cervantes v. CEMEX, /nc., No. t2-cv-1932 (UOXJLT), 20L4 WL 4LO42O0, at *9 (E.D. Cal. Aug. 18,2014) ("[fl
mere showing" that privileged information would be "helpful" to a party "was deemed sufficient, the privilege
would be completely eviscerated and clients would no longer be permitted to seek advice of counsel in
confidence."). lf a party has other means available for obtaining the information -- such as by document
discovery, depositions, or cross-examination at trial -- than such information is not vital to the defense, and no
implicit waiver has occurred. See, e.9., ln re Geothermol Res. lnt'|,93 F.3d at 653 ("Since lcounsel's] advice . . .
would be only one form of indirect evidence regarding appellants' good faith, GEO did not waive the privilege by
filing the breach of fiduciary duty claim."l; United Stotes v. Sonchez, No. t4-cr-429 (JAK)(SSX), 20L6 WL
L0651"085, at *5 (C.D. Cal. Sept. L2,2Ot6) (finding no implicit waiver because the government had "alternative
means of responding," including "present[ing] direct testimony from [the individual at issue] and
crossexamIining] the Defendant and others about their testimony").




lndeed, if mere usefulness or relevancy were the standard, then attorney-client privilege would be wholly
eviscerated because in every case, every party would argue that privileged communications would aid in their
prosecution or defense. For example, under Defendants' standard, counsels' communications with Saldate would
not be protected by privilege - as whether Saldate ever told counsel that he fabricated police reports would be
useful and relevant to Plaintiff's lawsuit. Such a rule is obviously not correct.




ln sum, Plaintiff continues to object to any questions that Defendants propose to ask on the basis of implied
waiver except for those that implicate her trial team's pretrial knowledge of any Brady material relating to
Detective Saldate.




(4) Additional   /   Other Questions

Despite the Court's order to narrow your questions, you've now proposed asking 15 additional questions on top
of your L47 original questions. Some of these questions relate to a phone message that Ken Ray received from
an individual alleging that Saldate fabricated his confession. This is not new information, as that phone message
was discussed in two of Plaintiff's habeas pleadings: her habeas brief on the merits filed in June 2002 and her
Ninth Circuit opening brief filed in December 2007 -- both of which are in the public domain and have been in
your possession since the outset of this litigation. Given that, you had every opportunity to ask Mr. Ray about his
recollection of this message in his first deposition. That said, we do not object to you asking Mr. Ray the
following new questions that do not implicate privileged communications: Questions 1-4. The remaining
                                                     34
        Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 36 of 50
quest¡ons (Questions 5-9) do implicate privileged communications and/or attorney work product (in the form of
mental processes and strategy). However, because this voicemail message arguably concerns Brady material
about Detective Saldate's misconduct known to Mr. Ray before or during trial, we will consent to you asking
those questions on the basis of implied waiver.




We object to your other new quest¡ons (Questions 10-15) as those implicate privileged communications and
are not vital to any defense (see above discussion of implied waiver (3)).




Finally, for several of your original questions, you provide a basis other than waiver of privilege as justification for
asking them. To the extent you believe these questions do not implicate privileged communications, you were
free to have asked them at Mr. Ray's first deposition. lndeed, some of these questions were asked of Mr. Ray,
and he answered (specifically, Questions 38 and 49). We thus object on the basis that these questions have been
asked and answered. For the other questions -- namely, Questions 25 and 26 -- we do not agree that those
questions do not contain privileged information, as they may implicate attorney-client communications and also
involve attorney work-product. We therefore object on that basis.




We also do not agree that there has been express waiver for questions 80, 83, and 84 on the basis of any
exhibits/affidavits filed in Plaintiff's habeas proceeding, as discussed in 2(b) suprd.




For the other questions you contend are justified on the basis of express waiver, as mentioned above, we will
make our best effort to respond to each with our position by end of day Wednesday. However, it seems clear at
this juncture that the parties will not be able to reach agreement on the majority of these questions, and so we
anticipate filing briefing according to the Court's schedule.




Thanks,




Katie




Karie h4c{larlhy

N¡:rifclel $r:hc*k &. {}rustin, i.LP
99 l-luclsan St., 8th Flor;r | |.iYC I {}û l3

                                                       35
         Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 37 of 50

  T': (212) 965-9081 ¡ I':: {212) 965-9A84
  r.wwv.nsbcivilri ghts. com




  CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential
  and privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended
  recipient is prohibited, and may be a violation of law. lf you believe thatyou received this e-mail in error, please
  do not read this e-mail or any attached items. Please delete the e-mail and all attachments, including any copies
  thereof, and inform the sender that you have deleted the e-mail, all attachments and any copies thereof. Thank
  you. Please be advised that the Firm does not give tax advice.




 Anna Benvenutti Hoffmann

 Neufeld Scheck & Brustin, LLP

 99 Hudson St, Bth floor

 NewYork, NY roor3

 ztz-969-9o9t

 ztz-965-go8+ (fax)

 www.nsbcivilrights.com




Anna Benvenutti Hoffmann

Neufeld Scheck & Brustin, LLP

99 Hudson St, Bth floor

NewYork, NY roor3

zrz-965-9oBr

zrz-965-9o8+ (fax)

www.nsbcivilri ghts. co m

                                                        36
             Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 38 of 50




  Anna Benvenutti Hoffmann

  Neufeld Scheck & Brustin, LLP

  99 Hudson St, Bth floor

  NewYork, NY roor3

  zrz-965-9o9r

  zrz-965-9o84 (fax)

  www.nsbcivilrights. com




 Anna Benvenutti Hoffmann

 Neufeld Scheck & Brustin, LLP

 99 Hudson St, Bth floor

 NewYork, NY roor3

 zrz-965-9oBr

 zrz-965-9oB+ (fax)

 www. nsbcivilrights. com




Anna Benvenutti Hoffmann

Neufeld Scheck & Brustin, LLP

99 Hudson St, Bth floor
                                             37
            Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 39 of 50
NewYork, NY roor3

zrz-965-9o9r

zrz-965-9o8+ (fax)

www.nsbcivilrights.co m




                                            3B
               Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 40 of 50


Kim Pen

From:                              Elizabeth Wang <elizabethw@ loevy.com >
Sent:                              Thursday, January 31,2019 9:1 1 AM
To:                                Christina Retts
Cc:                                Lori Berke; robin.burgess@sandersparks.com; Sally Odegard; Michele N. Logan;
                                   Artie. Eaves@ SandersParks.com; Gen na Zappia; Joshua Dubi n
                                   (JDubin@dubinconsulting.com); Rhonda Neff; Michael Kimerer; Kathleen Wieneke;
                                   Lindsey Piasecki; Kim Penny; bcorey@dubinconsulting.com; Melissa Wallingsford;Jon
                                   Loevy; Brian Swift; Rachel Brady
Subject:                           Re: Milke v. City of Phoenix, et al - Plaintiff's second set of requests for admission.



You are incorrect, These Requests for Admission refer to the letters that have been produced, of which there
are thousands of pages, including letters between Plaintiff and Ken Ray, Kirk Fowler and Anders Rosenquist.

None of that has any effect on the attorney-client privilege with respect to Lori Voepel and Michael Kimerer.

You have repeatedly made legal asseftions that you have not provided any legal authority for. If you want to
provide legal authority for your position that discovery requests relating to discovery that has been produced
results in a waiver of attorney-client privilege with respect to an entirely different set of attorneys who
represented Plaintiff at a different point in time, I am, as always, happy to consider it. If you don't provide
any, then I assume that you have no legal authoriÇ supporting your position.

-Liz

Elizabeth Wang
Loevy & Loevy
2060 Broadway I Ste.460
Boulder I CO 80302
T 720.328.5642
F 3L2.243.5902
www.loew.com


On Thu, Jan 3L, 20L9 at 8:56 AM Christina Retts <cretts@wienekelawgroup.com> wrote


 Counsel,




 You have put directly at issue every letter that Ms. Milke ever wrote to anyone by virtue of these RFAs, including all
 letters written to all counsel-including Mr. Kimmerer and Ms. Voepel. These RFAs reference "in her letters"
 repeatedly. Plaintiff is using Ms. Milke's letters as a sword and a shield by seeking RFAs on select letters produced,
 when not a ll letters have been prod uced. Plaintiff cannot cherry pick letters to prod uce and then seek admissions
 about what the content of her letters are as if they establish the truth of a given fact. This is exactly what the Court
 has noted previously with respect to the attorney client privilege-i.e. Ms. Milke cannot claim that she never
 confessed, but then potentially withhold letters that say otherwise.




                                                              1
              Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 41 of 50
As Plaintiff has directly put at issue the content of her letters, all letters written to anyone including counsel should be
produced within the week. lf Plaintiff is unwilling to do so, please let us know and we will include this in the issues we
will bring before the Court.




There are other issues with these RFAs that we will address later, but this takes prominence now given the rapidly
approaching deadline for briefing on the privilege issue.




Tina




From: Elizabeth Wang <elizabethw@loevv.com>
Sent: Wednesday, January 30, 2019 7:20 PM
To: Christina Retts <cretts@wienekelawgroup.com>; Lori Berke <lori@berkelawfirm.com>;
robin.burgess@sandersparks.com; Sally Odegard <sodegard@hoklaw.com>; Michele N. Logan
<michele.logan@sandersparks.com>; Artie.Eaves@SandersParks.com; Genna Zappia <gzappia@hoklaw.com>; Joshua
Dubin (JDubin@dubinconsultine.com) <idubin@dubinconsulting.com>; Rhonda Neff <rneff@kimerer.com>; Michael
Kimerer <mdk@kimerer.com>; Kathleen Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki
<lpiasecki@wienekelawgroup.com>; Kim Penny <kpennv@wienekelawqroup.com>; bcorey@dubinconsulting.com;
Melissa Wa ll i ngsford <mwa lingsford @ kimerer.com>
                               I


Cc: Jon Loevy <Jon@loevv.com>; Brian Swift <brians@loevy.com>; Rachel Brady <bradv@loevv.com>
Subject: Milke v. City of Phoenix, et al - Plaintiff's second set of requests for admission




Dear Counsel,




Please see attached Plaintiffs second set of requests for admission to all Defendants.




Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste.460

Boulder I CO 80302

T 720328.s642

F   3t2.243.s902


                                                              2
              Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 42 of 50

www.loevy.com

CONFIDENTIAL COMMUNICATION: E-mails from the WIENEKE LAW GROUP, PLC normally contain confidential and
privileged material, and are for the sole use of the intended recipient. Use or distribution by an unintended recipient is
prohibited, and may be a violation of law. lf you believe that you received this e-mail in error, please do not read this e-
mail or any attached items. Please delete the e-mail and all attachments, including any copies thereof, and inform the
sender that you have deleted the e-mail, all attachments and any copies thereof. Thank you. Please be advised that the
Firm does not give tax advice.




                                                              3
                Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 43 of 50


Kim Pen

From:                             Christina Retts
Sent:                             Friday, February 1, 2019 12:02 PM
To:                               Elizabeth Wang
Cc:                               lori@berkelawfirm.com; robin.burgess@sandersparks.com; sodegard@hoklaw.com;
                                  michele.logan@sandersparks.com; artie.eaves@sandersparks.com;
                                  gzappia@hoklaw.com;jdubin@dubinconsulting.com; Rhonda Neff; Michael Kimerer;
                                  Kathleen Wieneke; Lindsey Piasecki; Kim Penny; bcorey@dubinconsulting.com;Jon
                                  Loevy; Brian Swift
Subject:                          RE: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday



ls everyone available  for a meet and confer on the Milke room boxes on Monday?
lf so, please provide your available timeframes. I am available all of Monday. I am also available on Tuesday before 1:00.



From:       beth Wang <elizabethw@loevy.com>
        Eliza
Sent: Wednesday, January 30,2019 3:21 PM
To: Christina Retts <cretts@wienekelawgroup.com>
Cc: lori@berkelawfirm.com; robin.burgess@sandersparks.com; sodegard@hoklaw.com;
michele.logan@sandersparks.com;     artie.eaves@sandersparks.com;     gzappia@hoklaw.com;
jdubin@dubinconsulting.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer<mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelawgroup.com>; Kim Penny
<kpenny@wienekelawgroup.com>; bcorey@dubinconsulting.com; Jon Loevy <Jon@loevy.com>; Brian Swift
<brians@loevy.com>
Subject: Re: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday

Dear Counsel,

I am working on our responses to your requests. I have answered some of the inline, in red, below. I am still
working on responses to the others.
I can be available Monday for a phone conference about the inspection of the Milke room so that we can
attempt to work out an agreement or compromise.

Elizabeth Wang
Loevy & Loevy
2060 Broadway I Ste. 460
Boulder I CO 80302
T 720.328.s642
F 3L2.243.5902
www.loevy.com


On Tue, Jan 29,2019 at 3:55 PM Christina Retts <cretts@wienekelawgroup.com> wrote:


Counsel,
                 Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 44 of 50
 Although we consider it to be Plaintiff's obligation to fully respond to discovery and determine what information is
 outstanding or has not been produced, we undertaken the effort to obtain this information and provide it
 below. Additionally, we note that prior: responses to discovery are insufficient and refer to massive bates ranges of
 documents (which do not indicate what is being withheld, if anything)-essentially data dumps that were poorly
 organized. As a result, we request that Plaintiff review all prior discovery to ensure that all responsive information has
 been provided. As we go through documents obtained from Ms. Bommersbach and items just disclosed, we have
 located additional material outlined below that we believe is responsive to discovery and has not been
 produced. Additionally, we have gone through prior correspondence that was not addressed by prior counsel and
 identified what we believe to be outstanding issues.




 As an initial matter, in the recently produced documents, it appears that there are no letters from Ken Rayto Debra
 Milke. Will you please confirm whether such letters exist and have been withheld, or do not exist. Similarly, there are
 limited letters authored by Anders Rosenquist and Kirk Fowler. Will you please confirm whether such letters exist and
 have been withheld, or do not exist.



We have produced all of the letLers that we have between (e.9. either to or from) Milke and Ray, Rosenquist
or Fowler.



 ln a letter written from Ms. Milke to Mr. Ray, Ms. Milke quotes extensively from letters written from Mr. Styers to her
 and states that she kept all the letters. These letters are responsive to a number of Defendants' discovery
 requests. Willyoupleaseconfirmthattheselettershavebeensearchedfor. lftheynolongerexist,pleaseidentifythe
 date of destruction. lf they are/were being held by a third-party, please identify the third-party as third parties are
 within Ms. Milke's reasonable control for the purposes of responding to discovery and production of the same.




We have produced all of the letLers that we have between Milke and Styers. They were already searched for
and produced by Plaintiffs prior counsel.


As  it relates to the list of individuals below, the following individuals were not disclosed by Plaintiff in a disclosure
 statement or discovery response. The relevant discovery responses are the City's RFP 4, 15; and COP lnerrogatories L &
 10.




 Billy Gumm

 Linda Thompson


 Richard de Uriate

Susan Smith


 Pete Aleshire


 Dr. Leonardo Garcia-Bunuel
                                                             2
                 Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 45 of 50
 Paul Huebl


Gary Bowen

 Frankie Aue

 Katrina Bland

 Michael H. Fox

Ariane Milke

 Mike Kiefer

 Michael Burke

 Randy Sukor


 lrmy Richardson

Stephanie Thompson




I will have to review this and get back to you on these individuals. You have also not responded to my
question about which of these individuals you are not aware of or have no knowledge about from your time
litigating this case.

As it relates to Mr. Aue, it is troubling that Mr. Aue was never disclosed in response to discovery requests as documents
that have been produced show his extensive correspondence with Ms. Milke specifically about this case. On June 27,
2018, at L:30 p.m., we specifically asked Plaintiff to supplement her discovery responses as follows: Also. Plaintiff s
responses to Request for Production Numbers 4 and 5 are deficient. Please supplement Plaintiffs
response to produce any and all letters. etc. received from Ingo Hasselbach. Frank Aue. Chris Passelti,
Pat and Dannv Endslev and C. Pacheco. In addition to any and all letters/correspondence. produce anv
and all audio tapes exchansed between Plaintiff and all of the aforementioned individuals. If these
letters and/or tapes have been destroved or are no longer in Plaintiffs custodv and control. please
identifv the date and reason for destruction and/or identifu the custodian of these materials. Please
suuplement these responses immediatelv.



As Ms, Hoffman informed you in your meet and confer with her on November 26,2018, Plaintiff has already
produced all of the letters to Debra Milke or from Debra Milke and third parties, that we are aware of. Over
4,000 pages sf letters to/from Debra and others have been produced in this litigation.



 We have not received a response to this request, which was again made on 1,1,/2712018. Notably, the untimely
 produced Janna Bommersbach Transcript also revealed new information about the extensiveness of Mr. Aue's
 involvement in all aspects of Ms. Milke's life. Now, it is our understanding that even though Ms. Milke provided Mr

                                                            3
               Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 46 of 50
Aue with numerous documents such that he intimately involved in all of her life activities, Mr. Aue takes the position
that he is outside the subpoena power and the Debra Milke website is his work product. The website is responsive to
discovery requests and was authorized by Ms. Milke, part of the PR campaign, Ms. Milke contributed content, and it
was taken down at some point. Mr. Aue's efforts with the website were only undertaken because they were
authorized by Ms. Milke. As a result, we request that Ms. Milke ask for the materials back from Mr. Aue. lf she is
unwilling to do so, or Mr. Aue will not provide documents if a request is made, please let us know as we would like to
address this with the Court.



Mr. Aue's work on the website was h¡s own work product, regardless of whether it was "authorized" by
Plaintiff. If you have legal authority for your position that Mr. Aue's work is in her possession, custody, or
control¡ please provide it and I will be happy to consider it. I have already asked Mr, Aue for any letters from
Plaintiff or from anyone else about the case and he stated that he does not have any. He also informed me
that he does not have anything but court records (which Defendants would already have) and a website-
related hard drive, which he is asserting is work product, Plaintiff has no control over whether or not Mr. Aue
assefts work product over his work on the website.




 Next, we previously set   forth-in lengthy email correspondences-our position on work product privilege and waiver-
 informed by the Court's inclination to find that there was no privilege that still exists as the privilege terminates at the
 end of the criminal representation. Do you have access to that correspondence? We previously asked for Plaintiff to
 provide any citation to case law that holds differently, but no such citation was provided. Additionally, we previously
 extensively outlined all of the explicit waiver that occurred related to both work product and attorney client privilege.



Could you please identify the date(s) of the correspondence or email so that I can find the citations. I will get
back to yCIu on our position.




 ln the privilege logs previously produced by Ms. Milke, there were news articles and factual material that was
 included. We raised an objection to including such articles on the privilege log as no privilege exists to underlying non-
 privileged matter and those matters do not become privileged simply because they are sent to a lawyer. This includes
 inmate correspondence that was piggybacked-i.e. sent as legal mail (mixed in with legal mail) even though it was
 not. ls Plaintiff still taking the position that material is privileged simply because it is attached to an attorney
 correspondence? lf not,hasthatmaterial beenidentifiedaspartoftheMilkeroomboxesthatwillbeproduced?



Could you please identify which items or lines on the privilege log you are referring to so I can make a
determination.



 During the course of her incarceration, Ms. Milke also wrote many unsolicited letters to lawyers asking them to take
 her case. We previously requested that these materials be turned over. Plaintiff took the position that "such letters
 would be covered by attorney-client privilege and so not discoverable." We disagree that Ms. Milke had any attorney-
 client relationship with lawyers who she sent letters to simply as a result of the fact that she sent the letters. lt is well
 established that receiv¡ng an unsolicited letter does not create an attorney client relationship. lf these letters exist,
 they should be produced as responsive to Defendants' discovery requests.



                                                               4
                   Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 47 of 50

     Letters that Plaintiff wrote to attorneys seeking legal representation or legal advice are protected bythe
     attorney-client relationship. If you have any authority to the contrary, please provide it and I will be happy to
     consider it.


      ln the new documents produced, Ms. Milke also writes about a book that she wrote that is 300 pages. Has this been
      produced?




     I am not aware of anything of this nature. If we had it, it would have been produced.

::



I     Have there been any efforts made to determine what material still is in Germany and was not shredded by Ms. Milke?



     Ms. Milke already testified about this at her deposition. See pp. 500-504,526-527, 636. There is nothing else.




      The Bommersbach book also suggests that Ms. Milke saved all letters from Ms. Pickenpaugh, have these been
      produced?

     Plaintiffs letters to/from Sandy Pickenpaugh have already been produced, See, for instance:
     M I LKE_N SB 427 ß2-27486, M ILKE_N SB03 2020-032023.




      DoestheansweringmachinetapestillexistfromKenRay? lfso,isitpartoftheMilkematerialsthatarebeingmade
      available?



     The answering machine tape from Ken Ray is in the Milke room and available for your inspection.



      ln Ms. Bommersbah's book, there is a reference to a rebuttal to the Saldate report that was written in purple ink by Ms.
      Milke. We have not located this in the materials produced by Ms. Bommersbach. Does Plaintiff still possess a copy
      and, if so, is it part of the Milke materials that will be made available-it is our understanding that this effort was
      undertaken for the website?



     This is in your own production from Ms. Bommersbach. BOMMERSBACH00236B-2375.



      Regarding the Kenneth Ray deposition questions, Plaintiff has not provided her response to each of the proposed
      questions and whether the privilege has been waived (either expressly or impliedly), as promised in the Katie McCarthy
      e-mail of tL/26/L8. Plaintiff has still not addressed how the citations to the Joe Marino letters that we provided does
      not express waive her privilege as to the areas discussed. ls Plaintiff withdrawing any objection given the agreement to
      produce the Ken Ray letters?
                                                                 5
               Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 48 of 50


I am not sure why you believe this is still an issue. Since that dispute, the pafties clearly agreed that the
letters with Plaintiff and Ray would be produced, and they have been. Therefore, Plaintiff has waived privilege
with Ken Ray by the disclosure of her letters with him.




 Plaintiff needs to verify with Ms. Bommersbach whether she spoke to Kenneth Ray or where the quote regarding
 Plaintiff's first meeting with him on NS8033889 come from. lf there is written materialfrom Mr. Ray to Ms.
 Bommersbach that has not been produced, we believe that it is responsive to our discovery requests. lf there is a
 recording, it should be produced. Plaintiff has made certain representations about how attorney client privileged
 information has been protected in this case. The numerous references in Bommerbach's book to attorney client
 privileged information puts Plaintiff on notice of a duty to investigate the extent to which Janna Bommersbach was
 provided attorney client privileged information by Ms. Milke before making any assertions about express waiver.



Likewise, I do not understand why this is an issue. Plaintifi has waived attorney-client privilege w¡th Ken Ray.
She has produced her letters with Ken Ray. Plaintiffs counsel previously requested Jana Bommersbach to
produce everything that Plaintiff gave her to Defendants. You have also subpoenaed documents from Jana
Bommersbach" She produced over 6,000 pages of documents in response to your subpoena. There is nothing
fufther that Plaintiff is obligated to do on this issue.



 Finally, we continue to have grave concerns about Ms. Milke's ability to recall who she shared attorney client
 communications with for the purposes of evaluation of third-party disclosure. The previous privilege logs did not
 include any category of whether there had been third-party disclosure. lndeed, there were several instances where
 things were on the privilege log that were provided to third-parties-such as the I Gary Stuart binders and the box of
 raw data for the Saldate files (which was previously produced_. People that Ms. Milke corresponded regularly with
 were left out of discovery responses. Now, information disclosed shows that these individuals were copied on
 communications with Ms. Milke's legal team and she sent her attorney letters to them. This directly impacts the extent
 of the waiver of privilege as it relates to Mr. Kimmerer and Ms. Voepel. We request that Mr. Kimmerer and Ms.
 Voepel's emaíl be searched to identify all email where third-parties were copied and that those emails be
 produced. Ms. Bommersbach's materials include attorney client privileged letters to/from Mr. Kimmerer and Ms.
 Voepel, which were also quoted in a published book. The waiver relates not only to those letters, but the subject
 matter of those letters-which based upon the breadth of those letters, leaves nothing behind. Moreover, Ms. Milke
 made no efforts to protect the privilege and shared letters with many different people. Please let us know what your
 position is as to whether Plaintiff will continue to assert privilege as to the communications with Mr. Kimmerer and Ms.
 Voepel.




I provided my general position in my email from the other day. I will get back to you with a more detailed
response.




 Tina




                                                            6
                  Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 49 of 50




From: Elizabeth Wang <elizabethw@loevv.com>
Sent: Wednesday, January 23,2OI9 4:34 PM
To:   Ch   risti na Retts <cretts@wiene kelawgrou p.com >
Cc: lori@berkelawfirm.com; robin.burgess@sandersparks.com;sodegard@hoklaw.com;
michele.logan @sanderspa rks.com; a rtie.eaves@sa nderspa rks.com; gza ppia@hoklaw.com;
idubin@dubinconsultins.com; Rhonda Neff <rneff@kimerer.com>; Michael Kimerer <mdk@kimerer.com>; Kathleen
Wieneke <kwieneke@wienekelawgroup.com>; Lindsey Piasecki <lpiasecki@wienekelaweroup.com>; Kim Penny
<kpennv@wienekelawgroup.com>; bcorev@dubinconsulting.com; Jon Loevy <Jon@loevv.com>; Brian Swíft
<brians@loevv.com>
Subject: Re: Milke v. City of Phoenix, et al - substitution of counsel and status conference Friday




Dear Christina,




With respect to the list of names that you received from Jana Bommersbach, in order for us to understand or
respond to your request, could you please:

(1) identify which names are not familiar or who you bel¡eve have not appeared in the discovery, and

(2) which outstanding Requests for Production (RFP) you believe these names or individuals are responsive
to.



Thanks,

Liz



Elizabeth Wang

Loevy & Loevy

2060 Broadway I Ste.460

Boulder I CO 80302

T 720.328.5642

F 312.243.5902
                                                            7
              Case 2:15-cv-00462-ROS Document 423-9 Filed 03/01/19 Page 50 of 50

www.loevy.com




On Wed, Jan23,2019 at 2:56 PM Christina Retts <cretts@wienekelawgroup.com> wrote:

 Counsel,




Plaintiff agreed to produce all correspondence between Mr. Ray, Mr. Rosenquist, and Mr. Fowler when January 4,
20L9 status report was submitted to the Court. Plaintiff also agreed to allow us access to the 31 boxes that remain in
the Milke room once the work product documentation has been removed (as Plaintiff is still maintaining the position
that work product is privileged).

 It was represented that the correspondence would be easy to identify and produce within a week. And it was our
 understanding that the Milke boxes could be made available shortly thereafter. lt has now been almost three weeks
 and we have no materials. The proposal of briefing-for March 8 being the deadline-was based upon Plaintiff's
 representations as to when documents would be produced.




When will these materials be produced? We need them ASAP to be able to comply with the March 8 deadline. The
Court issued an Order in October relating to the organization of the file materials. Based upon that, the Defendants
see no basis for this delay.




Additionally, Ms. Bommersbach identified the following individuals as those she interviewed




    . Debra Milke
    .    Anders Rosenquist
    .    Billy Gumm
    .    Susan Stodola
    .    LoriVoepel
    .    Mike Kimerer
    .    Linda Thompson
    .    Richard deUriarte
    .    Pat Galbraith
    .    Rick Romley
    .    Mark Milke
     .   Susan Smith
    .    Ernie Sweat
    .    Kirk Fowler
    .    Pete Aleshire
    .    Dr. Leonado Garcia-Bunuel

                                                          B
